         Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 1 of 18




 1   [All counsel listed on signature page]
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10                                SAN FRANCISCO DIVISION
11                                            Case No. 3:20-cv-03131-JSC
      IN RE CALIFORNIA GASOLINE SPOT
12    MARKET ANTITRUST LITIGATION             CLASS ACTION
13
                                              JOINT CASE MANAGEMENT
14                                            STATEMENT

15

16

17

18

19

20

21

22

23

24

25

26

27


     JOINT CASE MANAGEMENT STATEMENT                                 CASE NO. 20-CV-03131
          Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 2 of 18




 1           Plaintiffs in the above-entitled action and Defendants Vitol Inc. (“Vitol”), SK Energy

 2   Americas, Inc. (“SKEA”), SK Trading International Co. Ltd. (“SKTI”),1 Brad Lucas, and David

 3   Niemann (collectively, “Defendants”) together submit this Joint Case Management Statement

 4   pursuant to the Standing Order for All Judges of the Northern District of California and Civil

 5   Local Rule 16-9 in advance of the scheduled Case Management Conference in this action set for

 6   August 7, 2020.

 7           The parties have deferred finalizing several of the items called for by the Standing Order

 8   until the Court appoints interim class counsel.

 9                     1. Jurisdiction & Service

10           On May 4, 2020, California’s Attorney General (“AG”) filed a partially redacted

11   complaint against Defendants SKEA, SKTI, and Vitol for violations of the California Cartwright

12   Act (Cal. Bus. & Prof. Code §§ 16720 et seq.), and the California Unfair Competition Law (Cal.

13   Bus. & Prof. Code §§ 17200 et seq. (“UCL”).2 The first proposed class action was filed on May

14   6, 2020, and a series of other proposed class actions followed. Since then, Defendants agreed to

15   waive service of the complaints in exchange for an extension of time for their responses to the

16   complaints (see, e.g., Dkt. No. 27). The parties then stipulated to consolidating the pending class

17   actions into the above-captioned case and to extend the time for filing the Consolidated

18   Complaint until 21 days after the Court appoints interim class counsel. See Dkt. No. 67 (Order

19   granting stipulation) (“Stipulated Order”).

20           Plaintiffs allege that the Court has jurisdiction over this action pursuant to 28 U.S.C.

21   §§ 1331, 1337(a) and 1367, and that venue is proper in this judicial district pursuant to 15 U.S.C.

22   §§ 15 and 22, and 28 U.S.C. § 1391(b) and (c), because a substantial part of the events giving rise

23   to Plaintiffs’ claims occurred in this District, a substantial portion of the affected interstate trade

24   1
       Specially-appearing SKTI intends to move to dismiss under Rule 12(b)(2) for lack of personal
     jurisdiction.
25
     2
       See The People of the State of California v. Vitol, Inc., et al., Case No. CGC20584456 (S.F.
26   Superior, filed May 4, 2020). The AG Complaint may also be found at
     https://www.oag.ca.gov/system/files/attachments/press-
27   docs/Scanned%20copy%20of%20redacted%20complaint%20as%20filed.pdf.


                                                        1
     JOINT CASE MANAGEMENT STATEMENT                                                   CASE NO. 20-CV-03131
          Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 3 of 18




 1   and commerce was carried out in this District, and one or more of the Defendants reside in this

 2   District or are licensed to do business in this District. Plaintiffs further allege that each Defendant

 3   has transacted business, maintained substantial contacts, and/or committed overt acts in

 4   furtherance of the alleged illegal restraint of trade throughout this District as this case centers on

 5   Defendants’ alleged manipulation of California’s spot-market for gasoline pricing—and one of

 6   only two of these spot markets is located in San Francisco, where the AG filed its suit.

 7                    2. Factual Background and Relevant Legal Issues

 8          A. Plaintiffs’ Description of Their Claims

 9          Plaintiffs (and the AG) allege that Vitol, SK, and certain of their employees entered into

10   horizontal agreements to restrain competition in the spot market for gasoline formulated for use

11   in California and certain gasoline blending components used in that gasoline.

12          Plaintiffs allege that Defendants’ illegal scheme commenced following a disruption in

13   refining capacity that occurred at the ExxonMobil refinery in Torrance, California, following a

14   February 18, 2015 incident in which the refinery’s cracking unit exploded, reducing the

15   refinery’s ability to refine alkylates, key blending components in gasoline, between February of

16   2015 and June of 2016.

17          Plaintiffs allege that Defendants—major traders in California’s spot market for delivery

18   of refined gasoline and gasoline blending components to refineries in the Bay Area and Los

19   Angeles—used the refinery explosion as pretext for an opportunity to artificially inflate the

20   wholesale spot price for gasoline and with it, the price of alkylates, the prices of which are tied

21   directly to the wholesale price of gasoline, without unwanted scrutiny by other market

22   participants and regulators. Plaintiffs further allege that Vitol and SK agreed with each other to

23   manipulate the spot market price for refined gasoline and gasoline blending components so that

24   they could realize windfall profits on these contracts. Defendants further entered into agreements

25   with each other to share the profits and disguise their illegal conduct. Brad Lucas and David

26   Niemann, the lead traders for Vitol and SK, were friends and former colleagues at Vitol, and they

27   carried out the conspiracy until late 2016, when one left his position with SK.


                                                        2
     JOINT CASE MANAGEMENT STATEMENT                                                  CASE NO. 20-CV-03131
         Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 4 of 18




 1          Plaintiffs allege that, immediately following the Torrance explosion, and as a result of

 2   Defendants’ wrongful conduct, prices for spot market gasoline contracts increased for deliveries

 3   to San Francisco and Los Angeles, which gasoline companies then passed through to their

 4   customers, causing Plaintiffs and members of the proposed class to pay artificially inflated prices

 5   at the pump. Thus, Plaintiffs allege that they and the Class were injured because they paid more

 6   for gasoline within the State of California than they would have paid in a retail gasoline market

 7   untainted by Defendants’ illegal conduct.

 8          All Plaintiffs assert claims for violations of California’s Cartwright Act and UCL, and

 9   certain other Plaintiffs assert claims for violations of Section 1 of the Sherman Act (15 U.S.C. §

10   1) and/or common law unjust enrichment.

11          Plaintiffs contend that the key legal issues in this case will include (but are not limited to):

12         Whether Defendants contracted, combined, or conspired with one another to restrain trade

13          in the California spot market for gasoline at any time during the Class Period;

14         Whether Defendants’ restraint of trade caused the prices of gasoline sold at retail in

15          California to be higher than they otherwise would have been;

16         Whether Plaintiffs and the other members of the Class were injured by Defendants’

17          conduct and, if so, the appropriate classwide measure of damages;

18         Whether Plaintiffs and other members of the Class are entitled to, among other things,

19          injunctive relief, and, if so, the nature and extent of such relief;

20         Whether Defendants engaged in deceptive, unlawful, or unfair business practices;

21         Whether Plaintiffs and the proposed class satisfy the prerequisites of Fed. R. Civ. P. 23(a)

22          and (b)(3); and

23         Whether Defendants can state or prove any of their affirmative defenses.

24          B. Defendants’ Description of Their Principal Defenses to Plaintiffs’ Claims

25          The gasoline purchased by retail consumers is a result of extensive production, trading,

26   refining, and distribution activities that take place on a global scale. The California gasoline

27   market is subject to unique restrictions, including California-specific blending requirements. As


                                                       3
     JOINT CASE MANAGEMENT STATEMENT                                                 CASE NO. 20-CV-03131
          Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 5 of 18




 1   a result, California gasoline and related blending components typically must be produced in-state

 2   by specialized refiners or imported via marine vessels. These market factors mean that when the

 3   supply of gasoline into California is impeded, it cannot be easily replaced, and prices inevitably

 4   rise to balance supply and demand.

 5          During the relevant period, an ExxonMobil refinery located in Torrance, California,

 6   produced approximately 10 percent of gasoline sold in the state, as well as related blending

 7   components. On February 18, 2015, a large explosion at the Torrance refinery caused significant

 8   damage and forced the refinery to shut down in substantial part. The shutdown had the effects of

 9   reducing the available supply of both gasoline and alkylate, and increasing gasoline prices.

10          Defendants SKEA and Vitol are alleged by the AG and plaintiffs to have engaged in two

11   forms of activity in response to the refinery fire. First, SKEA and Vitol entered into joint

12   ventures to import additional supplies of scarce gasoline components into California. Second,

13   SKEA and Vitol, as two traders in the California market, are alleged to have been counterparties

14   to one another in certain trades. Plaintiffs attempt to characterize these activities as part of a

15   broadly asserted but vaguely described “conspiracy.” These assertions largely copy those

16   advanced by the AG, and the proposed classes in the complaints appear to overlap substantially

17   with the AG’s parens patriae claims on behalf of natural persons residing in California.

18          Defendants strenuously deny the existence of any illegal conspiracy. Although SKEA

19   and Vitol engaged in certain joint conduct—joint ventures to import gasoline blending

20   components—that conduct both plainly was procompetitive and plainly would have had the

21   effect of reducing gasoline prices. With respect to the purported trading conduct, Plaintiffs have

22   not provided any allegations regarding any specific trades between SKEA and Vitol, much less

23   factual allegations that could suggest that any such trade was improper or illegal.

24          Plaintiffs’ purported theories of both motivation and potential harm are also wholly

25   implausible. The complaints fail to allege—and could not allege—that SKEA and Vitol have

26   market power, and they provide no explanation for how two minor traders could have influenced

27   market-wide gasoline prices for a multi-year period. Plaintiffs’ allegations likewise overlook the


                                                        4
     JOINT CASE MANAGEMENT STATEMENT                                                  CASE NO. 20-CV-03131
         Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 6 of 18




 1   procompetitive aspects of Defendants’ conduct, including importing additional supply into the

 2   market, and it is notable that there are no allegations that Defendants’ conduct reduced supply.

 3          For these and other reasons, Defendants deny all liability on Plaintiffs’ claims and oppose

 4   certification of any putative class. Defendants’ anticipated defenses include:

 5         First, there was no unlawful agreement among Defendants. All of their conduct was
            undertaken either unilaterally or pursuant to lawful and procompetitive joint ventures.
 6
           Second, Defendants’ trading behavior complied with all applicable laws and regulations.
 7
           Third, Defendant’s conduct—of importing gasoline components and wholly legal trading
 8          behavior—did not inflate the price of gasoline in California.
 9         Fourth, Plaintiffs were not injured, no increases in price were caused by Defendants’
            alleged conduct, and Plaintiffs lack standing to assert any claims.
10
           Fifth, a class cannot be certified under Rule 23 because Plaintiffs cannot satisfy the
11          requirements of that rule.
12                    3. Motions

13          Defendants will evaluate whether to file one or more motions challenging Plaintiffs’

14   forthcoming Consolidated Complaint once it is filed. Plaintiffs reserve the right to file a Rule 12

15   motion regarding allegations and defenses in Defendants’ Answers. Plaintiffs also intend to file a

16   motion to certify the proposed class pursuant to Fed. R. Civ. P. 23(a) and (b)(3). Pursuant to the

17   Stipulated Order, Dkt. No. 67, the parties shall meet and confer regarding a proposed schedule on

18   Rule 12 motions within 14 days after the filing of the Consolidated Complaint.

19          The parties anticipate that they may also file summary judgment motions, motions in

20   limine, and Daubert motions later in the litigation.

21                    4. Amendment of Pleadings

22          Plaintiffs will file the Consolidated Complaint within 21 days after the Court appoints

23   interim class counsel. See Dkt. No. 67. The deadline for amending to name new parties will be

24   addressed in the parties’ proposed schedule submission. See id.

25                    5. Evidence Preservation

26          The parties confirm that they have reviewed the ESI Guidelines and that pursuant to the

27   Stipulated Order, Dkt. No. 67, the parties shall meet and confer regarding submission to the


                                                      5
     JOINT CASE MANAGEMENT STATEMENT                                                  CASE NO. 20-CV-03131
          Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 7 of 18




 1   Court of a proposed schedule for holding the parties’ Fed. R. Civ. P. 26(f) Conference no later

 2   than 14 days after the filing of the Consolidated Complaint, and the parties shall submit that

 3   proposed joint schedule or competing schedules to the Court within 14 days of the meet-and-

 4   confer. Plaintiffs have requested that—in addition to other categories of evidence—Defendants

 5   preserve text messages, “chats,” and instant messaging records, which they have reason to

 6   believe are a primary form of communication in the oil and gas commodities trading industry.

 7          The parties and their counsel understand their general duty to preserve evidence that may

 8   be relevant to this litigation, including electronically stored information. Each party will take

 9   reasonable steps to preserve the evidence that may be relevant to this litigation.

10                    6. Disclosures

11          The parties have not yet exchanged initial disclosures, however, they agree to discuss the

12   form and timing of their initial disclosures in connection with their Rule 26(f) conference.

13                    7. Discovery

14          The parties will discuss the timing and scope of discovery during the Rule 26(f)

15   Conference that will be held as set forth in the parties’ Stipulated Order, Dkt. No. 67.

16   Plaintiffs’ Position

17          Among other things, Plaintiffs intend to seek certain productions Defendants made to the

18   AG as part of the AG’s pre-filing investigation. The AG submitted the declaration of Paul Moore

19   in its case in support of sealing certain portions of the AG’s complaint, and in that declaration,

20   Mr. Moore attests to several tranches of productions made by Vitol and SK prior to the filing of

21   the AG complaint. Plaintiffs request that Defendants produce to Plaintiffs the documents that

22   Defendants previously produced to the AG. Given that Defendants have already prepared these

23   productions, there is no burden but significant efficiencies to be gained in producing these

24   finalized productions to Plaintiffs in the near term. Prompt production of these documents will

25   aid in Plaintiffs’ ability to streamline early discovery efforts and facilitate coordination with the

26

27


                                                       6
     JOINT CASE MANAGEMENT STATEMENT                                                  CASE NO. 20-CV-03131
         Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 8 of 18




 1   AG’s office on such discovery.3 Plaintiffs will also request that Defendants produce an

 2   unredacted copy of the AG’s complaint, which is not burdensome to produce.

 3   Defendants’ Position

 4          Defendants are willing to meet and confer with interim lead counsel once they are

 5   appointed regarding any request for early discovery that interim lead counsel may choose to

 6   make. The issue remains premature, however, until a Consolidated Complaint is filed and the

 7   parties have an opportunity to complete the meet-and-confer process. To the extent any dispute

 8   may arise, Defendants do not believe that the appropriate forum for briefing such a dispute is in a

 9   case management statement, and thus do not respond here to Plaintiffs’ legal arguments

10   regarding the appropriate timing and scope of discovery.

11                    8. Class Actions

12          Plaintiffs seek to maintain this action as a class action pursuant to Rule 23(b)(3) of the

13   Federal Rules of Civil Procedure. The parties will submit joint or competing scheduling

14   proposals with their Rule 26(f) report.

15                    9. Related Cases

16          All related cases in this district have been formally related and are now pending before

17   this Court or are subject to motions to relate pursuant to Civil Local Rule 3-12. There is only one

18
     3
      Courts in this district and others routinely order production of documents produced to
19   government authorities in complex actions prior to resolution of the pleadings. See, e.g., In re
     Static Random Access Memory (SRAM) Antitrust Litig., 580 F. Supp. 2d 896, 899-900 (N.D. Cal.
20
     2008) (issuing case management order requiring production of DOJ documents prior to
21   resolution of the motion to dismiss); In re Resistors Antitrust Litig., No. 15-cv-03820-JD, Dkt.
     No. 112 (N.D. Cal., Feb. 2, 2016) (ordering that “All DOJ documents are to be voluntarily
22   produced to Plaintiffs” prior to resolution of motion to dismiss); In re Optical Disk Drive
     Antitrust Litig., No. 10-md-02143-RS, Dkt. Nos. 370, 379 (N.D. Cal. 2011) (ordering production
23   of DOJ documents prior to resolution of motions to dismiss); accord In re Farm-Raised Salmon
     & Salmon Prods. Antitrust Litig., No. 1:19-cv-21551-CMA, ECF No. 207 (S.D. Fla. Apr. 6,
24
     2020) (ordering that “[r]ecords already produced by Defendants to the Department of Justice and
25   other foreign and domestic government entities will be produced to Plaintiffs” prior to the motion
     to dismiss); In re Diiscocyanates Antitrust Litig., No. 2:18-mc-01001-DWA, ECF No. 149 (W.D.
26   Pa. Jan. 15, 2019) (granting production of document previously produced to Department of
     Justice based on lack of burden and because “efficiency and economy is best served by
27   production at this time”).


                                                      7
     JOINT CASE MANAGEMENT STATEMENT                                                CASE NO. 20-CV-03131
         Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 9 of 18




 1   other known case pending outside of this district related to the subject matter of this litigation,

 2   which is the AG’s case, pending in San Francisco Superior Court. The case has been designated

 3   as a “complex” case within the Superior Court’s Complex Litigation Department. Plaintiffs

 4   anticipate coordinating with the AG to improve efficiency for all involved.4

 5                     10. Relief

 6          Plaintiffs seek the following relief on behalf of the Class: (i) certification of the action

 7   pursuant to Rule 23 of the Federal Rules of Civil Procedure; (ii) damages, including treble

 8   damages under the Cartwright Act, and interest in an amount to be determined; (iii) restitution

 9   under the UCL in an amount to be determined; (iv) injunctive relief; (v) Plaintiffs’ reasonable

10   costs, including attorneys’ fees; and (vi) any other relief the Court deems just and proper. The

11   calculation of damages in this antitrust and unfair competition class action will be the subject of

12   expert opinion.

13          Defendants seek (i) that judgment be entered dismissing the Complaint(s) on the merits,

14   in their entirety and with prejudice and (ii) that this Court grant them such other relief as it deems

15   just and appropriate, including costs and reasonable legal fees.

16                     11. Settlement and ADR

17          No ADR efforts have been made yet in the case, however, once the Court appoints

18   interim class counsel, the parties will submit the ADR compliance materials pursuant to ADR

19   L.R. 3-5.

20                     12. Consent to Magistrate Judge For All Purposes

21          The parties consent to Magistrate Judge Jacqueline Scott Corley to conduct all further

22   proceedings including trial and entry of judgment.

23                     13. Other References

24          The parties in this litigation have self-organized and stipulated to consolidate the related

25

26   4
      Ritual Coffee Roasters, Inc. v. SK Energy Americas et al., No. 3:20-cv-05213, was transferred to
     this district from the Central District of California on July 28, 2020. As of the filing of this joint
27   case management statement, it is before Magistrate Judge Sallie Kim.


                                                       8
     JOINT CASE MANAGEMENT STATEMENT                                                  CASE NO. 20-CV-03131
         Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 10 of 18




 1   actions before this Court. There have been no petitions to the Judicial Panel on Multidistrict

 2   Litigation. It is premature to say whether a special master or other references might be useful at

 3   some point in this case.

 4                      14. Narrowing of Issues

 5             The parties are committed to considering methods to narrow issues in this case, but at this

 6   point it is premature to say how that will be accomplished.

 7                      15. Expedited Trial Procedure

 8             This case does not lend itself to the Expedited Trial Procedure set forth in General Order

 9   No. 64.

10                      16. Scheduling

11             The parties plan to present to the Court a proposed joint schedule (or competing

12   schedules) within 28 days after the filing of the Consolidated Complaint. Dkt. No. 67.

13                      17. Trial

14             All Plaintiffs have requested a jury trial for the claims that can be tried to a jury. The UCL

15   claim will require a bench trial. It is premature to determine the expected length of trial.

16                      18. Disclosure of Non-party Interested Entities or Persons

17             Some of the Plaintiffs have already made these disclosures. Interim class counsel, once

18   appointed, will ensure that disclosures are made for all proposed class representatives on the

19   forthcoming Consolidated Complaint.

20                      19. Professional Conduct

21             Counsel for all parties certify that they have reviewed and will abide by the Guidelines for

22   Professional Conduct for the Northern District of California.

23                      20. Other

24   Plaintiffs’ Statement

25             As noted, the Plaintiffs believe that significant coordination will be required between this

26   federal litigation and the pending state AG action. The Plaintiffs anticipate asking the Court to

27   issue a variety of joint coordination orders, such as discovery protocols that may become


                                                         9
     JOINT CASE MANAGEMENT STATEMENT                                                   CASE NO. 20-CV-03131
         Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 11 of 18




 1   important to ensure effective coordination between the class and AG cases. Plaintiffs also submit

 2   that the Court also may consider holding periodic status conferences to ensure the efficient

 3   coordination and prosecution of the class and AG actions, among other things.

 4   Defendants’ Statement

 5          Defendants are willing to consider proposals regarding these issues from interim class

 6   counsel once they are appointed.

 7
       Dated: July 31, 2020
 8

 9
       By: /s/ Samantha J. Stein                            By: /s/ Dena C. Sharp
10     Michael P. Lehmann (SBN 77152)                       Dena C. Sharp (State Bar No. 245869)
       Christopher L. Lebsock (SBN 184546)                  Jordan Elias (State Bar No. 228731)
11     Samantha J. Stein (SBN 302034)                       Adam E. Polk (State Bar No. 273000)
       HAUSFELD LLP                                         GIRARD SHARP LLP
12
       600 Montgomery St., Suite 3200                       601 California Street, Suite 1400
13     San Francisco, CA 94111                              San Francisco, CA 94108
       Telephone: (415) 633-1908                            Tel: (415) 981-4800
14     Facsimile: (415) 358-4980                            Fax: (415) 981-4846
       mlehmann@hausfeld.com                                dsharp@girardsharp.com
15     clebsock@hausfeld.com                                jelias@girardsharp.com
       sstein@hausfeld.com                                  apolk@girardsharp.com
16

17     Attorneys for Plaintiffs Pacific Wine                Attorneys for Plaintiffs Fricke-Parks
       Distributors, Inc., Equality Wines, LLC, Kelly       Press, Inc., Justin Lardinois, and Vincent
18     Keskinen, and Ryan Schrum-Herrera                    Cendejas
19

20     By: /s/ Allan Steyer                                 By: /s/ Todd A. Seaver
       Allan Steyer, Esq,                                   Todd A. Seaver
21     D. Scott Macrae, Esq.                                Joseph J. Tabacco, Jr.
       Jill Manning, Esq.                                   BERMAN TABACCO
22     Suneel Jain, Esq.                                    44 Montgomery Street, Suite 650
23     STEYER LOWENTHAL BOODROOKAS                          San Francisco, CA 94104
        ALVAREZ & SMITH LLP                                 Telephone: (415) 433-3200
24     235 Pine Street, 15th Floor                          Facsimile: (415) 433-6382
       San Francisco, California 94104                      Email: jtabacco@bermantabacco.com
25     Telephone: (415) 421-3400                            tseaver@bermantabacco.com
       Facsimile: (415) 421-2234
26                                                          Attorneys for Plaintiff Bogard
27     Attorneys for Plaintiff Casler Johnson               Construction, Inc.


                                                     10
     JOINT CASE MANAGEMENT STATEMENT                                               CASE NO. 20-CV-03131
        Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 12 of 18




 1

 2     By: /s/ Betsy C. Manifold                         By: /s/ Tina Wolfson
       BETSY C. MANIFOLD                                 Tina Wolfson, SBN 174806
 3     manifold@whafh.com                                twolfson@ahdootwolfson.com
       RACHELE R. BYRD                                   Theodore W. Maya, SBN 223242
 4     byrd@whafh.com                                    tmaya@ahdootwolfson.com
       MARISA C. LIVESAY                                 Bradley K. King, SBN 274399
 5
       livesay@whafh.com                                 bking@ahdootwolfson.com
 6     BRITTANY N. DEJONG                                Christopher E. Stiner, SBN 276033
       dejong@whafh.com                                  cstiner@ahdootwolfson.com
 7     WOLF HALDENSTEIN ADLER                            AHDOOT & WOLFSON, PC
          FREEMAN & HERZ LLP                             10728 Lindbrook Drive
 8     750 B Street, Suite 1820                          Los Angeles, California 90024
       San Diego, CA 92101                               Telephone: (310) 474-9111
 9
       Telephone: 619/239-4599                           Facsimile: (310) 474-8585
10     Facsimile: 619/234-4599
                                                         Attorneys for Plaintiffs Scott Kravitz and
11     THOMAS H. BURT                                    Natasha Saravanja
       WOLF HALDENSTEIN ADLER
12       FREEMAN & HERZ LLP
       burt@whafh.com
13
       270 Madison Avenue
14     New York, NY 10016
       Telephone: (212) 545-4600
15     Facsimile: (212) 686-0114
16     Attorneys for Plaintiffs Mary Hudson and
17     Elizabeth Gendron

18
       By: /s/ Francis A. Bottini, Jr.                   By: /s/ Whitney E. Street
19     Francis A. Bottini, Jr. (SBN 175783)              Whitney E. Street (CA Bar No. 223870)
       Albert Y. Chang (SBN 296065)                      BLOCK & LEVITON LLP
20     Yury A. Kolesnikov (SBN 271173)                   100 Pine Street, Suite 1250
21     BOTTINI & BOTTINI, INC.                           San Francisco, CA 94111
       7817 Ivanhoe Avenue, Suite 102                    Tel.: (415) 968-1852
22     La Jolla, California 92037                        Fax: (617) 507-6020
       Telephone: (858) 914-2001                         wstreet@blockesq.com
23     Facsimile: (858) 914-2002
       fbottini@bottinilaw.com                           Gregory S. Asciolla (admitted pro hac
24     achang@bottinilaw.com                             vice)
25     ykolesnikov@bottinilaw.com                        Karin E. Garvey (admitted pro hac vice)
                                                         Robin A. van der Meulen (admitted pro
26     Attorneys for Plaintiff Accurate Testing &        hac vice)
       Inspection, LLC                                   Ethan H. Kaminsky (admitted pro hac
27                                                       vice)


                                                    11
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 20-CV-03131
        Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 13 of 18




                                                    LABATON SUCHAROW LLP
 1                                                  140 Broadway
 2                                                  New York, NY 10005
                                                    Tel: (212) 907-0700
 3                                                  Fax: (212) 818-0477
                                                    gasciolla@labaton.com
 4                                                  kgarvey@labaton.com
                                                    rvandermeulen@labaton.com
 5
                                                    ekaminsky@labaton.com
 6
                                                    Attorneys for Plaintiffs BB&B Business
 7                                                  Group and Larry George Rightmyer II

 8
       By: /s/ Aaron M. Sheanin                     By /s/ M. Elizabeth Graham
 9
       Aaron M. Sheanin (SBN 214472)                GRANT & EISENHOFER P.A.
10     ROBINS KAPLAN LLP                            M. Elizabeth Graham
       2440 W El Camino Real, Suite 100             One Market Street
11     Mountain View, CA 94040                      Spear Street Tower, 36th Floor
       Tel: (650) 784-4040                          San Francisco, CA 94105
12     Fax: (650) 784-4021                          Telephone: (415) 293-8210
       asheanin@robinskaplan.com                    Facsimile: (415) 789-4367
13
                                                    egraham@gelaw.com
14     Hollis Salzman
       Kellie Lerner                                Robert Eisler (admitted pro hac vice)
15     William V. Reiss                             Deborah Elman (admitted pro hac vice)
       Matthew J. Geyer                             GRANT & EISENHOFER P.A.
16     ROBINS KAPLAN LLP                            485 Lexington Avenue
17     399 Park Avenue, Suite 3600                  New York, New York 10017
       New York, NY 10022                           Telephone: (646) 722-8500
18     Tel: (212) 980-7400                          Fax: (646) 722-8501
       Fax: (212) 980-7499                          reisler@gelaw.com
19     hsalzman@robinskaplan.com                    delman@gelaw.com
       klerner@robinskaplan.com
20     wreiss@robinskaplan.com                      Attorneys for Plaintiff Marie E.
21     mgeyer@robinskaplan.com                      Richardson

22     By: /s/ Elizabeth C. Pritzker
       Elizabeth C. Pritzker (CA SBN 146267)        /s/ Adam J. Zapala
23     Bethany Caracuzzo (CA SBN 190687)            Joseph W. Cotchett
       Caroline C. Corbitt (CA SBN 305492)          Adam J. Zapala
24     PRITZKER LEVINE LLP                          Elizabeth T. Castillo
25     1900 Powell Street, Suite 450                Reid W. Gaa
       Emeryville, CA 94608                         COTCHETT PITRE & McCARTHY,
26     Telephone: (415) 692-0772                    LLP
       Facsimile: (415) 366-6110                    840 Malcolm Road, Suite 200
27     ecp@pritzkerlevine.com                       Burlingame, CA 94010


                                               12
     JOINT CASE MANAGEMENT STATEMENT                                      CASE NO. 20-CV-03131
        Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 14 of 18




       bc@pritzkerlevine.com                            Tel: (650) 697-6000
 1     ccc@pritzkerlevine.com                           Fax: (650) 697-0577
 2                                                      jcotchett@cpmlegal.com
       Attorney for Plaintiffs Eric Gennaro and Soils   azapala@cpmlegal.com
 3     To Grow LLC                                      ecastillo@cpmlegal.com
                                                        rgaa@cpmlegal.com
 4
       By: /s/ Jonathan M. Jagher                       R. Alexander Saveri (SBN 173102)
 5
       Jonathan M. Jagher (pro hac vice forthcoming)    Cadio Zirpoli (SBN 179108
 6     Kimberly A. Justice (pro hac vice forthcoming)   Sarah Van Culin (SBN 293181)
       FREED KANNER LONDON & MILLEN                     SAVERI & SAVERI, INC.
 7     LLC                                              706 Sansome St., #200
       923 Fayette St                                   San Francisco, CA 94111
 8     Conshohocken, PA 19428                           Tel: (415) 217-6810
       Tel. (610) 234-6487│ Fax: (224) 632-4521         Fax: (415) 217-6813
 9
       jjagher@fklmlaw.com                              rick@saveri.com;
10     kjustice@fklmlaw.com                             cadio@saveri.com;
                                                        sarah@saveri.com
11     Douglas A. Millen (pro hac vice forthcoming)
       Robert J. Wozniak, Jr. (pro hac vice             Randy Renick (SBN179652)
12     forthcoming)                                     Cornelia Dai (SBN 207435)
       FREED KANNER LONDON & MILLEN                     HADSELL STORMER RENICK &
13
       LLC                                              DAI LLP
14     2201 Waukegan Rd, Suite 130                      128 North Fair Oaks Avenue, Suite 204
       Bannockburn, IL 60015                            Pasadena, California 91103-3645
15     Tel. (224) 632-4500 │ Fax: (224) 632-4521        Tel: (626) 585-9600
       dmillen@fklmlaw.com                              Fax: (626) 577-7079
16     rwozniak@fklmlaw.com                             rrr@hadsellstormer.com
17                                                      cdai@hadsellstormer.com
       Eustace de Saint Phalle
18     Rains Lucia Stern                                Attorneys for Plaintiff Carpe Carma, LLC
       St. Phalle & Silver, PC
19     2300 Contra Costa Blvd.
       Pleasant Hill, CA 94523                          By: /s/ Dennis Stewart
20     Tel. (415) 341-9341 │ Fax: (925) 609-1690        Dennis Stewart (SBN 99152)
21     edesaintphalle@rlslawyers.com                    Kirk B. Hulett (SBN 110726)
                                                        GUSTAFSON GLUEK PLLC
22     Attorneys for Plaintiff Rama Kolesnikow          600 B Street
                                                        17th Floor
23                                                      San Diego, CA 92101
        By: /s/ Todd D. Carpenter                       Telephone: (619) 595-3299
24      Todd D. Carpenter (CA Bar No. 234464)           dstewart@gustafsongluek.com
25      Eric D. Zard (CA Bar No. 323320)                khulett@gustafsongluek.com
        CARLSON LYNCH LLP
26      1350 Columbia St., Ste 603                      Daniel E. Gustafson*
        San Diego, CA 92101                             Daniel C. Hedlund*
27      Telephone: 619-762-1900                         GUSTAFSON GLUEK PLLC


                                                   13
     JOINT CASE MANAGEMENT STATEMENT                                        CASE NO. 20-CV-03131
        Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 15 of 18




        Facsimile: 619-756-6991                       Canadian Pacific Plaza
 1      tcarpenter@carlsonlynch.com                   120 South Sixth Street, Suite 2600
 2      ezard@carlsonlynch.com                        Minneapolis, MN 55402
                                                      Telephone: (612) 333-8844
 3      Katrina Carroll                               dgustafson@gustafsongluek.com
        CARLSON LYNCH, LLP                            dhedlund@gustafsongluek.com
 4      111 W. Washington St., Ste. 1240
        Chicago, Illinois 60602                       *pro hac vice forthcoming
 5
        Telephone: (312) 750-1265
 6      kcarroll@carlsonlynch.com                     Attorneys for Plaintiff Donald Harris

 7      Attorneys for Plaintiff Jose Enriquez

 8
        By: /s/ Daniel J. Mulligan                    By: /s/ David Azar
 9
        DEREK G. HOWARD LAW FIRM, INC.                David Azar (CA Bar No. 218319)
10      Derek G. Howard [SBN 118082]                  MILBERG PHILLIPS GROSSMAN
        Derek@derekhowardlaw.com                      LLP
11      42 Miller Avenue                              16755 Von Karman Avenue, Suite 200
        Mill Valley, CA 94941                         Irvine, California 92606
12      Ph: (415) 432-7192                            Telephone: 212-594-5300
                                                      Email:         dazar@milberg.com
13
        JENKINS MULLIGAN & GABRIEL LLP
14      Daniel J. Mulligan [SBN 103129]               MILBERG PHILLIPS GROSSMAN
        10085 Carroll Canyon Rd., Ste. 210            LLP
15      San Diego, CA 92131                           Peggy Wedgworth*
        858-527-1792                                  Andrei Rado*
16      dan@jmglawoffices.com                         Blake Yagman*
17                                                    One Pennsylvania Plaza, Suite 1920
        Attorneys for Plaintiff Poe Valley LLC        New York, New York 10119
18                                                    Telephone: 212-594-5300
                                                      Email:      pwedgworth@milberg.com
19      By: /s/ Judith A. Zahid                                   arado@milberg.com
        Christopher T. Micheletti (SBN 136446)                    byagman@milberg.com
20      Judith A. Zahid (SBN 215418)
21      Qianwei Fu (SBN 242669)                       *pro hac vice forthcoming
        ZELLE LLP
22      44 Montgomery Street, Suite 3400              Attorneys for Plaintiff Asante Cleveland
        San Francisco, CA 94104
23      Telephone: (415) 693-0700
        cmicheletti@zelle.com                         By: /s/ Sarah Grossman-Swenson
24      jzahid@zelle.com                              Steven L. Stemerman (SBN 67690)
25      qfu@zelle.com                                 Sarah Grossman-Swenson (SBN 259792)
                                                      MCCRACKEN, STEMERMAN &
26      James R. Martin (SBN 173329)                  HOLSBERRY, LLP
        Jennifer Duncan Hackett (pro hac vice         595 Market Street, Suite 800
27      forthcoming)                                  San Francisco, CA 94105


                                                 14
     JOINT CASE MANAGEMENT STATEMENT                                       CASE NO. 20-CV-03131
        Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 16 of 18




        ZELLE LLP                                         Tel. 415.597.7200
 1      1775 Pennsylvania Avenue, NW, Suite 375           Fax 415.597.7201
 2      Washington, D.C. 20006                            stem@msh.law
        Telephone: (202) 899-4100                         sgs@msh.law
 3      jmartin@zelle.com
        jhackett@zelle.com                                Daniel A. Small (admitted pro hac vice)
 4                                                        Brent W. Johnson (pro hac vice
        Attorneys for Plaintiffs Craig Kelly and Civil    forthcoming)
 5
        Construction, Inc.                                Matthew W Ruan (SBN 264409)
 6                                                        Robert W. Cobbs (pro hac vice
                                                          forthcoming)
 7      By: /s/ Brian D. Clark                            COHEN MILSTEIN SELLERS &
        Brian D. Clark                                    TOLL PLLC
 8      Simeon A Morbey                                   1100 New York Ave. NW ● Fifth Floor
        LOCKRIDGE GRINDAL NAUEN P.L.L.P                   Washington, DC 20005
 9
        100 Washington Ave. S., Suite 2200                Tel. (202) 408-4600
10      Minneapolis, MN 55401                             Fax (202) 408-4699
        bdclark@locklaw.com                               dsmall@cohenmilstein.com
11      samorbey@locklaw.com                              bjohnson@cohenmilstein.com
                                                          mruan@cohenmilstein.com
12      Attorneys for Plaintiffs James and Vanessa        rcobbs@cohenmilstein.com
        Long
13
                                                          Richard L. Grossman (SBN 112841)
14                                                        Philip L. Pillsbury Jr. (SBN 072261)
        Terry Gross                                       PILLSBURY & COLEMAN, LLP
15      Adam C. Belsky                                    100 Green Street
        GROSS & BELSKY P.C.                               San Francisco, CA 94111
16      201 Spear Street, Suite 1100                      Tel. (415) 433-8000
17      San Francisco, California 94105                   Fax (415) 433-4816
        Tel: (415) 544-0200                               rgrossman@pillsburycoleman.com
18      terry@grossbelsky.com
        adam@grossbelsky.com                              Stuart G. Gross (SBN 251019)
19                                                        Timothy S. Kline (SBN 319227)
        Attorneys for Plaintiff Ritual Coffee Roasters,   GROSS & KLEIN LLP
20      Inc.                                              The Embarcadero
21                                                        Pier 9, Suite 100
                                                          San Francisco, CA 94111
22      Jennie Lee Anderson (SBN 203586)                  Tel. (415) 671-4628
        ANDRUS ANDERSON LLP                               Fax (415) 480-6688
23      155 Montgomery Street, Suite 900                  sgross@grosskleinlaw.com
        San Francisco, CA 94104                           tk@grosskleinlaw.com
24      Telephone: (415) 986-1400
25      Facsimile: (415) 986-1474                         Attorneys for Plaintiff Pioneer Fire, Inc.
        jennie@andrusanderson.com
26
        William G. Caldes                                 By: /s/ Sean Tamura-Sato
27      [Pro Hac Vice Application Forthcoming]            Sean Tamura-Sato (SBN 254092)


                                                     15
     JOINT CASE MANAGEMENT STATEMENT                                            CASE NO. 20-CV-03131
        Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 17 of 18




        Jeffrey L. Spector                            Lisa P. Mak (SBN 260281)
 1      [Pro Hac Vice Application Forthcoming]        Claire Choo (SBN 252723)
 2      Rachel E. Kopp                                MINAMI TAMAKI LLP
        [Pro Hac Vice Application Forthcoming]        360 Post Street, 8th Floor
 3      SPECTOR ROSEMAN & KODROFF, P.C.               San Francisco, CA 94108
        2001 Market Street, Suite 3420                Tel. (415) 788-9000
 4      Philadelphia, PA 19103                        Fax (415) 398-3887
        Telephone: (215) 496-0300                     seant@minamitamaki.com
 5
        Facsimile: (215) 496-6611                     lmak@minamitamaki.com
 6      BCaldes@srkattorneys.com                      cchoo@minamitamaki.com
        JSpector@srkattorneys.com
 7      RKopp@srkattorneys.com                        Attorneys for Plaintiff Saksee Isanpayu

 8      Attorneys for Plaintiff Myra Burg
 9

10
       By: /s/ Jeffrey Davidson                       By: /s/ Amanda Bonn
11     Jeffrey Davidson                               Amanda Bonn
       Phillip H. Warren                              SUSMAN GODFREY LLP
12     COVINGTON & BURLING LLP                        1900 Avenue of the Stars, Suite 1400
       Salesforce Tower                               Los Angeles, CA 90067
13
       415 Mission Street, Suite 5400                 Telephone: (310) 789-3100
14     San Francisco, CA 94105-2533                   abonn@susmangodfrey.com
       jdavidson@cov.com
15     pwarren@cov.com                                Neal Manne
                                                      SUSMAN GODFREY LLP
16     Attorneys for Defendants SK Energy Americas,   1000 Louisiana, Suite 5100
       Inc., SK Trading International Co. Ltd., and   Houston, TX 77002
17
       David Niemann                                  Telephone: (713) 651-9366
18                                                    nmanne@susmangodfrey.com

19                                                    Attorneys for Defendant Vitol Inc. and
                                                      Brad Lucas
20

21

22

23

24

25

26

27


                                                16
     JOINT CASE MANAGEMENT STATEMENT                                       CASE NO. 20-CV-03131
         Case 3:20-cv-03131-JSC Document 157 Filed 07/31/20 Page 18 of 18




                                             ATTESTATION
 1
            I, Samantha J. Stein, am the ECF User whose ID and password are being used to file this
 2
     document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have
 3   concurred in this filing.
 4                                                       /s/ Samantha J. Stein
                                                         Samantha J. Stein
 5
                                                         HAUSFELD LLP
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                    17
     JOINT CASE MANAGEMENT STATEMENT                                              CASE NO. 20-CV-03131
